                Case 16-10971-LSS             Doc 2112        Filed 12/20/18         Page 1 of 5



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

                                                             Chapter 11
In re
                                                             Case No.: 16-10971 (LSS)
VRG Liquidating, LLC, et al.,1
                                                             (Jointly Administered)
                          Debtors.


        DECLARATION OF P. JOSEPH MORROW IV OF KURTZMAN CARSON
       CONSULTANTS LLC REGARDING THE SOLICITATION OF VOTES AND
     TABULATION OF BALLOTS CAST ON THE FIRST AMENDED JOINT PLAN OF
    LIQUIDATION OF VRG LIQUIDATING, LLC AND ITS CHAPTER 11 AFFILIATES
         AND THEIR OFFICIAL COMMITTEE OF UNSECURED CREDITORS

        I, P. Joseph Morrow IV, declare under penalty of perjury pursuant to 28 U.S.C. § 1746:

        1.        I am a Vice President of Corporation Restructuring Services employed by

Kurtzman Carson Consultants LLC (“KCC”), whose main business address is 2335 Alaska

Avenue, El Segundo, California 90245.

        2.        I submit this declaration (the “Declaration”) with respect to the solicitation of

votes and the tabulation of ballots cast on the First Amended Joint Plan of Liquidation of VRG

Liquidating, LLC and its Chapter 11 Affiliates and Their Official Committee of Unsecured

Creditors, dated October 9, 2018, and attached as Exhibit A to the Disclosure Statement

(including all exhibits thereto, the “Plan”)2. Except as otherwise noted, all facts set forth herein

are based on my personal knowledge, knowledge that I acquired from individuals under my

1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
VRG Liquidating, LLC (f/k/a Vestis Retail Group, LLC) (1295); VRF Liquidating, LLC (f/k/a Vestis Retail
Financing, LLC) (9362); EMSOC Liquidating, LLC (f/k/a EMS Operating Company, LLC) (2061); VIH
Liquidating, LLC (f/k/a Vestis IP Holdings, LLC) (2459); BS Liquidating, LLC (f/k/a Bob’s Stores, LLC) (4675);
EMSA Liquidating, LLC (f/k/a EMS Acquisition LLC) (0322); SC Liquidating 2, LLC (f/k/a Sport Chalet, LLC)
(0071); SCVS Liquidating, LLC (f/k/a Sport Chalet Value Services, LLC (7320); and SCTS Liquidating, LLC (f/k/a
Sport Chalet Team Sales, LLC) (8015). The Debtors’ executive headquarters are located at 160 Corporate Court,
Meriden, CT 06450.
2
   Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the
Plan.
              Case 16-10971-LSS         Doc 2112      Filed 12/20/18     Page 2 of 5



supervision, and my review of relevant documents. I am authorized to submit this Declaration on

behalf of KCC. If I were called to testify, I could and would testify competently as to the facts

set forth herein.

        3.      The Bankruptcy Court authorized KCC’s retention as (a) administrative agent to

the Debtors pursuant to the Order Pursuant to 11 U.S.C. §§ 327(a), 328, and 330, Rules 2014

and 2016 of the Federal Rules of Bankruptcy Procedure, and Local Rules 2014-1 and 2016-2

Authorizing the Employment and Retention of Kurtzman Carson Consultants LLC, as

Administrative Agent for the Debtors, Nunc Pro Tunc to the Petition Date [Docket No. 250] and

(b) the Debtors’ claims and noticing agent pursuant to the Order Authorizing the Retention and

Appointment of Kurtzman Carson Consultants LLC as Claims and Noticing Agent for the

Debtors Nunc Pro Tunc to the Petition Date [Docket No. 47] (together, the “Retention Orders”).

The Retention Orders authorize KCC to assist the Debtors with, among other things, the service

of solicitation materials and tabulation of votes cast to accept or reject the Plan. KCC and its

employees have considerable experience in soliciting and tabulating votes to accept or reject

chapter 11 plans

        Service and Transmittal of Solicitation Packages and the Tabulation Process

        4.      Pursuant to the Order (I) Approving Disclosure Statement, (II) Fixing Voting

Record Date, (III) Scheduling Plan Confirmation Hearing and Approving Form and Manner of

Related Notice and Objection Procedures, (IV) Approving Solicitation Packages and Procedures

and Deadlines For Soliciting, Receiving and Tabulating Votes on the Plan, and (V) Approving

the Form of Ballot and Notice to Non-Voting Plan Classes [Docket No. 2074] (the “Disclosure

Statement Order”), the Bankruptcy Court established procedures to solicit votes from and

tabulate ballots submitted by Holders of Claims and Equity Interests entitled to vote on the Plan



                                                 2
              Case 16-10971-LSS          Doc 2112      Filed 12/20/18      Page 3 of 5



(the “Solicitation Procedures”). KCC adhered to the Solicitation Procedures outlined in the

Disclosure Statement Order and the ballots distributed to parties entitled to vote on the Plan. I

supervised the solicitation and tabulation performed by KCC’s employees.

       5.       The Solicitation Procedures established November 13, 2018 as the record date

(the “Voting Record Date”) for determining which Holders of Claims and Equity Interests were

entitled to vote on the Plan. Pursuant to the Plan and the Solicitation Procedures, only Holders as

of the Voting Record Date in Class 3 (General Unsecured Claims) (the “Voting Class”) were

entitled to vote to accept or reject the Plan. No other Classes were entitled to vote on the Plan.

       6.       In accordance with the Solicitation Procedures, KCC worked closely with the

Debtors’ advisors to identify the Holders in the Voting Classes entitled to vote as of the Voting

Record Date, and to coordinate the distribution of solicitation materials to such Holders. A

detailed description of KCC’s distribution of solicitation materials is set forth in the Affidavit of

Service, which was filed with the Bankruptcy Court on November 21, 2018 [Docket No. 2085].

Additionally, a supplemental Affidavit of Service was filed with the Bankruptcy Court on

December 3, 2018 [Docket No. 2095].

       7.       In accordance with the Solicitation Procedures, KCC received, reviewed,

determined the validity of, and tabulated the ballots submitted to vote on the Plan. Each ballot

submitted to KCC was date-stamped, scanned, assigned a ballot number, entered into KCC’s

voting database, and processed in accordance with the Solicitation Procedures. To be included in

the tabulation results as valid, a ballot must have been (a) properly completed pursuant to the

Solicitation Procedures, (b) executed by the relevant Holder entitled to vote on the Plan (or such

Holder’s representative), (c) returned to KCC via an approved method of delivery set forth in the

Solicitation Procedures unless the delivery method requirement was waived by the Debtors, and



                                                  3
               Case 16-10971-LSS         Doc 2112      Filed 12/20/18     Page 4 of 5



(d) received by KCC on or before 4:00 p.m. (prevailing Eastern Time) on December 14, 2018,

unless such deadline was extended by the Debtors in accordance with the Solicitation Procedures

Order (the “Voting Deadline”).

        8.       All valid ballots cast by Holders in the Voting Class and received by KCC on or

before the Voting Deadline were tabulated pursuant to the Solicitation Procedures.

        9.       The final tabulation of votes cast by timely and properly completed ballots

received by KCC is attached hereto as Exhibit A.

        10.      A report of all ballots included in the final tabulation prepared by KCC is attached

hereto as Exhibit B.

        11.      A report of any parties in the Voting Class that checked the opt-out box on their

ballots is attached hereto as Exhibit C. For the avoidance of doubt, this Declaration does not

certify the validity or enforceability of any opt-out elections received and reported on Exhibit C

hereto, but rather this Declaration is providing such information for reporting and informational

purposes only.

        12.      A report of any parties in the Voting Class that were not included in the

tabulation is attached hereto as Exhibit D. All such ballots were not counted because the

creditors’ ballots either were received after the Voting Deadline, did not bear an original

signature, did not indicate whether the creditor voted to accept or reject the Plan (i.e., they

abstained), or were not submitted by or on behalf of a record date holder in the Voting Class (i.e.

not listed).




                                                  4
Case 16-10971-LSS   Doc 2112   Filed 12/20/18   Page 5 of 5
